Name: 95/581/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 20 December 1995 on the provisional application of certain provisions of the internal agreement (Eighth EDF) relating to programming of the Agreement amending the Fourth ACP-EC Convention
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy
 Date Published: 1995-12-30

 Avis juridique important|41995D058195/581/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 20 December 1995 on the provisional application of certain provisions of the internal agreement (Eighth EDF) relating to programming of the Agreement amending the Fourth ACP-EC Convention Official Journal L 327 , 30/12/1995 P. 0016 - 0016DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 20 December 1995 on the provisional application of certain provisions of the internal agreement (Eighth EDF) relating to programming of the Agreement amending the Fourth ACP-EC Convention (95/581/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL,Having regard to the Fourth ACP-EC Convention, signed at LomÃ © on 15 December 1989, as amended by the Agreement amending the said Convention, signed in Mauritius on 4 November 1995,Having regard to the Internal Agreement on the Financing and Administration of Community Aid under the Second Financial Protocol to the Fourth ACP-EC Convention,Whereas the transitional measures to be adopted by the ACP-EC Council of Ministers provide for the provisional application of the provisions on programming in the Agreement amending the Fourth ACP-EC Convention;Whereas it is therefore important, pending the entry into force of the Internal Agreement, that some provisions of the said Agreement be applied provisionally,HAVE DECIDED AS FOLLOWS:Article 1The provisions of the Internal Agreement (Eighth EDF) relating to the programming process, as set out in Articles 17, 18, 21, 22 and 23 of the said Agreement and in the statements thereon, shall be applied provisionally.Article 2This Decision shall enter into force on the same day as the transitional measures which are to be adopted by the ACP-EC Council.Done at Brussels, 20 December 1995.The PresidentJ. L. DICENTA BALLESTER